Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00053-CV

                                     Ebony HARDMAN,
                                         Appellants

                                              v.

                           DIAMOND RIDGE APARTMENTS,
                                     Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 390,226
                         Honorable Jason Pulliam, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss this
appeal is GRANTED, and this appeal is DISMISSED. It is ORDERED that no costs shall be
assessed against appellant, Ebony Hardman, in relation to this appeal because she qualifies as
indigent under TEX. R. APP. P. 20.

       SIGNED March 12, 2014.


                                               _________________________________
                                               Catherine Stone, Chief Justice